     3:20-cv-04300-JMC       Date Filed 09/01/21   Entry Number 15   Page 1 of 4




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

UNITED STATES OF AMERICA,               ) CIVIL ACTION NO.: 3:20-cv-04300-JMC
                                        )
            Plaintiff,                  )
                                        )
            vs.                         )
                                        )
$60,000 IN UNITED STATES                )
CURRENCY,                               )
                                        )
            Defendant in Rem            )

                         CONSENT ORDER OF FORFEITURE

      This in rem forfeiture action was filed on December 11, 2020,

concerning $60,000 in United States currency (the ADefendant Currency@)

seized on or about August 20, 2020 by the Sumter County Sheriff’s Office,

Homeland Security Investigations, and the United States Customs and Border

Protection for forfeiture.

      The Government served all known potential claimants, including Miguel

Amos Ramos (AClaimant@), by providing him with actual notice, as set forth in

the Notice of Judicial Forfeiture filed with the court on December 22, 2020

(Docket Entry 6). As set forth in the Declaration of Publication filed with the

court on April 14, 2021 (Docket Entry 12), and in accordance with

Supplemental Rule G(4), Fed.R.Civ.P., notice of this forfeiture action was

published    on     an       official   internet    government       forfeiture    site,


                                    Order, p. 1 of 4
     3:20-cv-04300-JMC   Date Filed 09/01/21   Entry Number 15   Page 2 of 4




Awww.forfeiture.gov@, for at least 30 consecutive days, beginning on January

7, 2021, and ending on February 5, 2021. Any person claiming an interest in

the Defendant Currency was required to file a claim within sixty days after the

first date of such publication (by March 8, 2021). All time limits for the filing

of claims have now expired, with no requests for extensions of such time

limits having been requested or granted.

      The United States and Miguel Amos Ramos have reached the following

settlement.   First, $50,000, of the Defendant Currency is to be returned to

Miguel Amos Ramos by the issuance an electronic funds transfer payment in

that amount from United States to a trust account held in the name of

Bannister, Wyatt, & Stalvey Law Firm, LLC, counsel for the Claimant. 1

Second, the balance of the Defendant Currency, to wit, $10,000, is to be

found and held forfeited, condemned, quit-claimed and abandoned to the

      1Federal   law, codified at 31 U.S.C. ' 3716 (the ADebt Collection
Improvement Act of 1996"), requires the Department of the Treasury and
other disbursing officials to offset Federal payments to collect delinquent tax
and non-tax debts owed to the United States, and to individual states. If an
offset is made to the payment to be made pursuant to this Order of the
Court, Claimants will receive a notification from the Department of the
Treasury at the last address provided by Claimants to the governmental
agency or entity to whom the offset payment is made. The terms of the
settlement specifically do not affect the tax obligations fines, penalties, or
any other monetary obligations the Claimants owe to the United States or an
individual state, and in fact, are intended to satisfy such a tax obligations.
Therefore, the exact sum delivered to Counsel, on behalf of his clients, may
well be a lesser sum, if the Treasury Offset Program reduces the amount in
satisfaction of a debt obligation.


                               Order, p. 2 of 4
     3:20-cv-04300-JMC   Date Filed 09/01/21   Entry Number 15   Page 3 of 4




United States, and shall be disposed of by the United States pursuant to law

as a forfeited asset.

      NOW THEREFORE, the Court being fully advised, and based on the

Stipulation for Compromise Settlement, which is incorporated herein by

reference, it is

      ORDERED, ADJUDGED, AND DECREED, that:

      1.     All persons and entities other than Miguel Amos Ramos claiming

any right, title or interest in or to the Defendant Currency are hereby held in

default; and default judgment is entered against them.

      2.     Subject to reduction by any offset through the Treasury Offset

Program, the United States Customs and Border Protection shall return

$50,000 of the Defendant Currency to Miguel Amos Ramos by electronic funds

transfer payment from the United States to a trust account held in the name

of Bannister, Wyatt, & Stalvey Law Firm, LLC, counsel for the Claimant.

      3.     The parties shall each bear their own costs and expenses.

      4.     Pursuant to 18 U.S.C. '' 981(a)(1)(A), 981(a)(1)(C), and 21

U.S.C. ' 881(a)(6), the balance of the Defendant Currency, to wit, $10,000, is

hereby forfeited, condemned, quit-claimed and abandoned to the United

States of America.

      5.     Clear title in and to the aforesaid $10,000 of the Defendant

Currency is hereby vested in the United States of America, and no other right,
                               Order, p. 3 of 4
    3:20-cv-04300-JMC    Date Filed 09/01/21   Entry Number 15   Page 4 of 4




title or interest exists therein. All other claims in or to said $10,000 of the

Defendant Currency are hereby forever foreclosed and barred.

     6.    The $10,000 of the Defendant Currency forfeited herein shall be

disposed of by the Government in accordance with law.

     SO ORDERED this 1st day of September, 2021.


                                    s/J. Michelle Childs
                                    J. Michelle Childs
                                    United States Magistrate Judge

Columbia, South Carolina




                               Order, p. 4 of 4
